United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2767
                       ___________________________

                               Alan Lewis Doering

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

   Wendy Kelley, Director, ADC; Watson, Warden, Wrightsville Unit; Harris,
Assistant Warden, Wrightsville Unit; Daniel Wayne Golden, Disciplinary Hearing
    Judge, ADC; Dwyatt E. Felts, Sergeant, Wrightsville Unit; Lowe, Major,
Wrightsville Unit; John Doe, Assistant Director, ADC; Dale Reed, Deputy Director

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
             for the Eastern District of Arkansas - Western Division
                                  ____________

                             Submitted: May 2, 2019
                              Filed: May 21, 2019
                                 [Unpublished]
                                 ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Alan Doering appeals after the district court1 dismissed his
42 U.S.C. § 1983 action asserting a failure-to-protect claim. He argues the district
court erred in dismissing his complaint, in denying him leave to amend his complaint,
and in not allowing discovery to proceed.

       We conclude the district court did not abuse its discretion in denying Doering
leave to amend his complaint, as the proposed amendments sought to add defendants
and substantially new claims. See Fuller v. Sec’y of Def. of U.S., 30 F.3d 86, 89 (8th
Cir. 1994) (concluding the district court did not abuse its discretion when it denied
a motion for leave to amend complaint where the amended complaint sought to add
defendants and substantially different claims arising from fundamentally different
facts). Thus, the merits of his claims in his motion to amend are not before this court.
We further conclude, after careful de novo review, that the district court did not err
in dismissing the original complaint, as the original complaint did not allege any facts
indicating any defendant had failed to provide a reasonable response to a known
substantial risk of serious harm. See Kelly v. City of Omaha, 813 F.3d 1070, 1075
(8th Cir. 2016) (standard of review); Young v. Selk, 508 F.3d 868, 872–873 (8th Cir.
2007) (discussing requirements for an Eighth Amendment failure-to-protect claim).
Finally, we conclude the district court did not abuse its discretion in staying discovery
while it addressed the motion to dismiss. See Toben v. Bridgestone Retail
Operations, LLC, 751 F.3d 888, 895 (8th Cir. 2014) (district courts have wide
discretion in handling discovery matters). The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the recommended disposition of the Honorable Beth
M. Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-